DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 1 recites the limitation "the at least one elementary base layer" in line 13.  There is insufficient antecedent basis for this limitation in the claim, and it unclear if it is the same as “at least one elementary base layer” recited in lines 19-20.  For purposes of compact prosecution, these are assumed to be the same, and lines 13 and 19-20 are assumed to read, “[[the]] at least one elementary base layer… the at least one elementary base layer”.
Also, claim 1 recites the limitation "the surface of…said at least one elementary base layer" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim, and it unclear if it is the same as “a surface of said at least one elementary base layer” recited in lines 24-25.  For purposes of compact prosecution, these are assumed to be the same, and lines 15-16 and 24-25 are assumed to read, “[[the]] a surface of…said at least one elementary base layer … [[a]] the surface of said at least one elementary base layer”.
Claims 4-5 and 7-18 are rejected as ultimately depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 11, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2009/0039361) in view of Zhang (US PGPub 2016/0327737) and Dasgupta (US PGPub 2017/0352532).
Regarding claim 1, Li discloses in Figs. 14-16, a process for fabricating a heterostructure comprising at least one active photonic (para. [0115]:  device structure 1510 being an active photonic device such as an LED or laser diode) elementary structure made of Ill-V material on the surface of a silicon-based substrate successively comprising:
producing a first pattern having at least one first opening having a first width and a first height (1406, w1, h1, para. [0104-0105] & [0115]) in a first dielectric material (1404, para. [0104]) on a surface of a first silicon-based substrate (310, para. [0102] & [0112]:  Si) (said first pattern comprising the first opening, the second opening, the product of the first epitaxy, and the product of the second epitaxy; in the context of claim 7 reciting that the production of the first pattern on aggregate comprises all of these elements), 
wherein producing the firsts pattern comprises:  producing a layer of the first dielectric material covering an entirety of the surface of the first silicon-based substrate (para. [0102-0103]);  
a first operation for epitaxy (para. [0109]:  MBE of InP layer 1500) of at least one Ill-V material (1500, para. [0112]:  InP) so as to define at least one elementary base layer made of Ill-V material in said at least one first opening, wherein the at least one elementary base layer made of III-V material in said at least one first opening is configured so that growing defects of the heterostructure are confined in the at least one elementary base layer (para. [0114-0115]:  device structure 1510 formed on base layer 1500, upper portion of base layer substantially free of defects; see also para. [0087] with regard to Fig. 6A:  all growing defects are confined by sidewalls); 
a second operation for epitaxy of at least one Ill-V material on a surface of said at least one elementary base layer made of Ill-V material so as to produce said at least one elementary structure made of Ill-V material(s), said at least one elementary structure having an outer face (para. [0114-0115]:  device structure 1510 formed on base layer 1500 consists essentially of III-V material; being a multilayer active photonic device such as an LED or laser diode formed wholly within the opening 1406; while not explicitly cited as formed by epitaxy, one of ordinary skill in the art would infer epitaxial growth on the defect-free upper portion 1508 of base layer 1500 to produce defect-free crystalline device structure 1510; see also para. [0087-0090] with reference to the embodiments of 6A-C as combined below for explicit description of epitaxial growth of device layers); 
an operation for transferring and assembling said at least one elementary structure via its outer face on an interface (Fig. 15D, para. [0116]:  flip chip bonding to silicon handle wafer 1514); and
removing the entirety of said first silicon-based substrate and at least a portion of said at least one elementary base layer made of Ill-V material located on said at least one elementary structure (Figs. 16A-B, para. [0117] & [0120]:  removal of substrate 310 and at least the defect portion of the elementary base layer leaving substantially defect-free crystalline material.)
Li appears not to explicitly disclose producing a second pattern in a second dielectric material so as to define at least one second opening having an overlap with said at least one elementary base layer made of Ill-V material; wherein the second operation for epitaxy of the elementary structure made of III-V material is in said at least one second opening; and removing the entirety of said at least one elementary base layer.
Li further discloses in the embodiment shown in Fig. 6A and para. [0087], producing a first pattern having a first opening (height/width of h1/w1) in a first dielectric material (521) and a second pattern in a second dielectric material (522) so as to define a second opening (height/width of h2/w2; w2>w1) having an overlap with the first opening in the first dielectric material above silicon substrate 510 (para. [0086]); and performing epitaxial growth of III-V material in both the first and second openings so as to trap defects in the first opening and provide a larger device area in the second opening (see also para. [0090]:  large area device fabrication.)  Li further discloses in para. [0086-0087] that the height h1 of the first opening is set so that substantially all dislocations and defects terminate at the sidewall of the first opening, which height is determined by the width w1 and the dislocation propagation angle, which varies from 30-60 degrees depending upon the sidewall orientation to the substrate crystallographic direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dual-width trench structure epitaxial growth in the Fig. 6A embodiment of Li and removing the entirety of the elementary base layer in the narrower trench (the removal of the entire narrow portion simplifying the process endpoint and ensuring complete removal of trapped defects in the narrow trench) after the operation for transferring in the embodiments of 14-16 in Li to provide a larger device area (note that the base embodiment provides for device layer fabrication wholly within the dielectric opening; and the epitaxy of the device layers being a multilayer LED and the like is reasonably construed as distinct from the base layer epitaxy).  In so doing, the process includes producing a second pattern in a second dielectric material so as to define at least one second opening having an overlap with said at least one elementary base layer made of Ill-V material; wherein the second operation for epitaxy of the elementary structure made of III-V material is in said at least one second opening; and removing the entirety of said at least one elementary base layer.
Li as combined appears not to explicitly disclose that the first height is more than 1.4 times the first width.  There is no evidence showing the criticality of the claimed height/width ratio (although para. [0111] of the Instant Application US PGPub 2019/0187375 discloses that the 1.4 ratio is based upon defect propagate at 54.7° to the substrate, it also indicates that the higher the ratio, the higher the confinement effect, indicating that the ratio is amendable to adjustment by experimentation.)
Absent a showing of criticality with respect to the height/width ratio (a result effective variable as indicated by Li, para. [0086-0087], which provides the same height/width ratio defect trapping effect as in the Instant Application, including a propagation angle of up to 60°), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the ratio through routine experimentation in order to achieve desired defect trapping.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Li as combined appears not to explicitly disclose that the interface comprises passive elements and/or active elements, said interface being produced on a surface of a second silicon-based substrate.
Zhang discloses in Figs. 1-4, bonding (Fig. 4) III-V photonic active device structures (300, para. [0053]) grown on a silicon substrate (302) via outer faces to an interface comprising active CMOS devices (200, para. [0052]) formed on a silicon substrate (202c) to provide high performance III-V photonic devices integrated with silicon CMOS devices at low manufacturing cost (para. [0006] & [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bond the wafer comprising active photonic III-V devices to an interface formed on a silicon wafer and comprising active elements as in Zhang, to provide high performance III-V photonic devices integrated with silicon CMOS devices at low manufacturing cost.  In so doing, the interface comprises passive elements and/or active elements, said interface being produced on a surface of a second silicon-based substrate.
Li as combined appears not to explicitly disclose that the production of said first pattern comprises: 
producing the at least one first opening in the layer of the first dielectric material, the at least one first opening comprising at least one primary opening having one lower vertical portion and one upper horizontal portion, said lower vertical portion being off-center with respect to said upper horizontal portion; 
producing the at least one elementary base layer made of Ill-V material comprising a lower vertical portion and a horizontal portion; and
producing said active photonic elementary structure on the surface of the horizontal portion of said at least one elementary base layer made of Ill-V material, off-center with respect to the lower vertical portion of said at least one elementary base layer made of Ill-V material.
Dasgupta discloses in Figs. 4-6, epitaxially growing a III-V material layer (502, para. [0037-0038]) on a silicon substrate (402, para. [0034]) so as to produce a portion of the III-V layer that is substantially defect-free (para. [0038]) to form a high quality device layer by utilizing an oxide structure (404, 406, 410, para. [0034] & {0036]:  SiO2) having openings including a lower vertical portion (between 404 & 406), an upper vertical portion (between 401a and 410b), and a horizontal portion (laterally between 404a and 404b, and vertically between e.g. 406b and 410a).  Upper oxide portions 410 are produced by means of a sacrificial layer (408, para. [0035]) which is removed (para. [0037]) prior to epitaxy of III-V layer 502.  The complex opening for epitaxial growth allows for defect termination for various epitaxial growth conditions (Figs. 5 & 6 and para. [0038-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the asymmetric oxide structure comprising the complex opening of Dasgupta in Li as combined, which itself uses different opening portions for base and device layer growth, to terminate defects effectively for defect-free device layer formation under various epitaxial growth conditions.  In so doing, the process includes producing the at least one first opening comprising at least one primary opening having one lower vertical portion and one upper horizontal portion, said lower vertical portion being off-center with respect to said upper horizontal portion; producing the at least one elementary base layer made of Ill-V material comprising a lower vertical portion and a horizontal portion; and producing said active photonic elementary structure on the surface of the horizontal portion of said at least one elementary base layer made of Ill-V material, off-center with respect to the lower vertical portion of said at least one elementary base layer made of Ill-V material.
Regarding claim 4, Li as combined further discloses polishing operations of chemical-mechanical type (Li, para. [0114]; Zhang, para. [0053-0054]:  CMP operations after formation of optoelectronic devices 300 including dielectric 308 and prior to bonding), carried out after the epitaxy operations.
Regarding claim 5, Li as combined further discloses a chemical-mechanical polishing operation prior to the transfer and assembly operation (Zhang, para. [0054]:  CMP of dielectric 308 prior to bonding).
Regarding claim 7, Li as combined further discloses that the production of said first pattern further comprises the production of at least one complex primary opening (Dasgupta, Fig. 4:  complex opening between respective 406/404/410 oxide patterns) having at least:  
the lower vertical portion of the at least one primary opening; 
an intermediate horizontal portion comprising the upper horizontal portion of the at least one primary opening; and
an upper vertical portion; 
said lower and upper vertical portions of the complex primary opening being off-center in an opposite manner with respect to said intermediate horizontal portion; and
said first operation for epitaxy defining said at least one elementary base layer made of primary III-V material being Ill-V material having the lower vertical portion and the horizontal portion.  (As per the formation of the base and device layers in the opening of Li, the base layer needs to be produced to be directly under at least a portion of the gap between oxide portions 410 as shown in Fig. 4 of Dasgupta.)
Regarding claim 8, Li as combined further discloses producing said lower vertical portion and said intermediate horizontal portion of said at least one complex primary opening (Dasgupta, Fig. 4, step 308); 
depositing a sacrificial material (Dasgupta, Fig. 4, para. [0035]: 408) in said lower vertical portion and in said intermediate horizontal portion so as to define at least one intermediate sacrificial element; 
depositing an upper dielectric layer comprising the second dielectric material (Dasgupta, Fig. 4, para. [0036]: 410, SiO2); 
producing said upper vertical portion of said at least one complex primary opening in said upper dielectric layer so as to form said at least one complex primary opening; and the first operation for epitaxy of at least one Ill-V material in said at least one complex primary opening, so as to form said at least one elementary base layer made of primary Ill-V material (as per Li as noted in the rejection of claim 6 above).
Regarding claim 11, Li as combined further discloses that said operation for assembling comprises a bonding operation (Zhang, para. [0056]).
Regarding claim 13, Li as combined further discloses (Li Figs. 14-16 show a plurality of trenches such that sets of the first and second patterns are produced; all other further limitations proceeding directly as in the rejection of claim 1 above), 
producing a set of the first patterns having the at least one first opening in the first dielectric material on the surface of the first silicon-based substrate; 
the first operation for epitaxy of at least one Ill-V material so as to define a set of the elementary base layers made of Ill-V material in said at least one first opening; 
producing a set of the second patterns in the second dielectric material so as to define a set of the at least one second opening having an overlap with said elementary base layers made of Ill-V material; 
the second operation for epitaxy of at least one Ill-V material on the surface of said elementary base layers made of Ill-V material so as to produce said elementary structures made of Ill-V material(s) having outer faces; 
the operation for transferring and assembling all of the elementary structures via their outer faces, on the interface comprising passive elements and/or active elements, said interface being produced on the surface of the second silicon-based substrate; and
the removing said first silicon-based substrate and all of the elementary base layers made of Ill-V material located on said elementary structures.
Regarding claim 15, Li further discloses successive epitaxy operations in order to produce the various elementary structures, said operations being carried out successively at decreasing epitaxy temperatures (Li, para. [0118]).
Regarding claim 16, Li as combined further discloses that a support (Zhang, Figs. 2 & 4, para. [0052]:  206 handle wafer) is located on a face opposite to said second substrate (Zhang, Fig. 2, para. [0052]:  202c Si substrate), said process comprising removal of said second substrate (Fig. 2c, para. [0052]:  202c removed) before the assembling, to leave exposed the interface that comprises passive and/or active elements, said interface being on a surface of said support.
Regarding claim 17, Li as combined further therein discloses that the active photonic elementary structure comprises a multiple quantum well structure made of Ill-V material(s) (Li discloses in para. [0115] forming any of a variety of active photonic structures including multi-layer III-V material LEDs and photodiodes, MQW devices being readily understood in the art, see Zhang para. [0060]).
Regarding claim 18, Li further disclose that the at least one elementary base layer made of Ill-V material is made of InP (Li, para. [0112]:  material 1500 includes InP).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhang and Dasgupta, and further in view of Cheng'500 (US PGPub 2018/0233500).
Regarding claim 9, Li as combined appears not to explicitly disclose that the sacrificial material is Si1-xGex with 0 < x < 1, which is polycrystalline or amorphous.
The prior art however well recognized that polycrystalline or amorphous SiGe is suitable for use as a sacrificial material with etch selective to single crystal silicon.  See, for example, Cheng’500 which discloses in Fig. 5 and para. [0047], a sacrificial layer (112) comprising polycrystalline or amorphous SiGe, with etch selective to single crystal silicon.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used polycrystalline or amorphous SiGe for its art recognized suitability as a sacrificial layer etch selective to crystalline silicon.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhang, Dasgupta, and Cheng'500, and further in view of Balakrishnan (US PGPub 2017/0104060).
Regarding claim 10, Li as combined further discloses removal of said sacrificial material carried out in gaseous HCI (Cheng’500, para. [0047]).
Li as combined appears not to explicitly disclose that removal of said sacrificial material carried out in a mixture of gaseous HCI and dihydrogen at a temperature above 500C.
The prior art however well recognized that a mixture of gaseous HCI and dihydrogen at a temperature above 500C is suitable to etch SiGe selective silicon.  See, for example, Balakrishnan which discloses in para. [0041], etching SiGe selective to Si using a chemical vapor, i.e. gaseous, H2/HCl at a temperature of 600-800 degrees C.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used a mixture of gaseous HCI and dihydrogen at a temperature above 500C to etch SiGe selective to silicon.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhang and Dasgupta, and further in view of Previtali (US PGPub 2016/0211184).
Regarding claim 12, Li as combined further discloses that said bonding operation is an SiO2-SiO2 bonding operation (Zhang, para. [0056]).
Li as combined appears not to explicitly disclose said bonding operation is a molecular bonding operation.
Previtali discloses in Fig. 10 and para. [0101], bonding two wafer substrates via SiO2 dielectric layers (148 & 160) by molecular bonding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to effect the SiO2-SiO2 bonding operation in Li as combined using molecular bonding as in Previtali, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, said bonding operation is a molecular bonding operation.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhang and Dasgupta, and further in view of Cheng’353 (US PGPub 2018/0062353).
Regarding claim 14, Li as combined further discloses that several different photonic active elementary structures are produced (Li Figs. 14-16 show a plurality of trenches to produce several different, i.e. distinct, photonic structures; Zhang also discloses in para. [0099] varying LED design parameters to adjust wavelength and using selective-area regrowth to provide desired device mesas).  
Li as combined appears not to explicitly disclose that the several different active elementary structures are operating at different wavelengths.
Cheng’353 discloses in Figs. 4-5 and para. [0037], producing multiple III-V optoelectronic devices operating at different wavelengths produced on the same silicon substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce several different optoelectronic devices operating at different wavelengths as in Cheng’353, in Li as combined, to provide various colors as in, e.g. an integrated full-color display, this being a combination of known elements to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the several different active elementary structures are operating at different wavelengths.

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.
The Applicant argues on page 8 of the remarks with regard to claim 1 that, ‘…Dasgupta does not disclose “producing a layer of the first dielectric material covering an entirety of the surface of the first silicon-based substrate,” as recited by amended claim 1 and shown in step 2 of Applicant’s Figure 5, and then “producing the at least one first opening in the layer of the first dielectric material, the at least one first opening comprising at least one primary opening having one lower vertical portion and one upper horizontal portion, said lower vertical portion being off-center with respect to said upper horizontal portion,” as recited by amended claim 1 and shown in step 3 of Applicant’s Figure 5.’
The argument is not persuasive.  Li discloses in Fig. 14 and para. [0102-0104] that dielectric layer 1404 is formed by any suitable method (e.g. thermal oxidation or PECVD) and opening 1406 is formed therein; thereby reading on the claim as specified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891